DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 6 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Toner (US 2011/0294187).
Regarding claim 1, Toner teaches:
1. A fluid guiding unit comprising: 
a front member (see annotated Fig. 3A for example) which is provided on a flow path (i.e., flow path of a micro-channel 115; see Figs. 2A-2B & ¶ 0051 for example) and formed so that a lateral width thereof increases in a rear direction from a front end part (i.e., part of the apex 145) thereof with respect to a flow direction of the fluid (see Figs. 2-3 for example); and 
a rear member (see annotated Fig. 3A for example) extending rearward from the front member and having a recessed part recessed (see Fig. 2B & 2D for example) by a predetermined depth (see the height of the groove 135 hg in Fig. 3B for example) forward from a rear edge (see annotated Fig. 3A for example), 
wherein the recessed part is formed so that a lateral width thereof decreases in a forward direction from the rear edge of the rear member (see Fig. 3A for example), an angle between a first imaginary line (i.e., imaginary left diagonal line) and a second imaginary line (i.e., imaginary right diagonal line) respectively extending from a first apex (i.e., apex of two imaginary diagonal lines) positioned at a frontmost side toward left and right ends positioned at a rearmost side is greater than an angle between a third imaginary line (i.e., imaginary line along l1) and a fourth imaginary line (i.e., imaginary line along l2) respectively extending from a second apex (i.e., apex of two imaginary lines l1 & l2) positioned at a frontmost side of the front member toward left and right ends positioned at a rearmost side of the front member (see annotated Fig. 3A for example), and the angle between the first imaginary line and the second imaginary line is 180 degrees or less (see ¶ 0054 for example).  


    PNG
    media_image1.png
    1008
    1126
    media_image1.png
    Greyscale

Regarding claim 1, the limitations such as “first imaginary line”, “second imaginary line”, “third imaginary line”, “fourth imaginary line”, “part”, “side”, etc. are sufficiently broad to have properly read on Toner.
Toner meets all the structural limitations recited by the instant invention.  Applicants’ preamble recites “which is provided on a flow path through which a fluid flows and guides cells or fine particles contained in the fluid to one side”.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claims 2, 3 & 6, Toner teaches:
2. The fluid guiding unit of claim 1, wherein the recessed part is formed to have an inverted-V shape (see Fig. 3A for example).  
3. The fluid guiding unit of claim 1, wherein the recessed part has an angle between the first and second imaginary lines of 160 degrees or more (see ¶ 0054 for example).  
6. The fluid guiding unit of claim 1, wherein the front member is formed to have an inverted-V shape (see Fig. 3A for example).  

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798